Citation Nr: 1551076	
Decision Date: 12/07/15    Archive Date: 12/16/15

DOCKET NO.  11-27 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for low back disability, including as secondary to right foot degenerative joint disease (DJD) with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hip disability, including as secondary to right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a rating in excess of 20 percent for right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability.

5.  Entitlement to an initial rating in excess of 10 percent for left knee instability.

6.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis post surgery.

7.  Entitlement to a rating in excess of 10 percent for left foot osteoarthritis with bunion deformity.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to May 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2007 rating decision, the RO denied the Veteran's claim of service connection for a right knee disability.  Thereafter, the Veteran sought to reopen the claim, and the RO adjudicated the matter as a claim to reopen.  As discussed below, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  Generally, a claim becomes final if a notice of disagreement is not received within one year of the notice of an RO decision, and no new and material evidence is received during that period.  38 U.S.C.A. § 7105(b),(c).

At the time of the November 2007 denial, the record did not include any evidence - other than the Veteran's assertions - of a right knee disability.  Records of VA treatment in March 2008 were added to the record (and constructively of record, regardless) within one year of the November 2007 denial, and reflected the Veteran had right knee pain for many years and a diagnosis of bilateral knee osteoarthritis.  The Board thus finds that new and material evidence regarding a right knee disability was of record prior to the expiration of the one-year appeal period, that the November 2007 denial never became final, and that the Board need not consider whether to reopen this matter for consideration on the merits.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).  Accordingly, the issue of whether new and material evidence has been received to reopen the service connection claim for a right knee disability has not been presented to the Board, and does not appear among the issues listed above.

The Veteran requested a Board hearing in his October 2011 VA Form 9 substantive appeal.  However, in March 2013, May 2013, August 2014 and December 2014 the Veteran's attorney submitted written statements expressing the Veteran's desired to withdraw the hearing request and have his claims decided on the basis of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to a rating in excess of 20 percent for right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals, an initial rating in excess of 10 percent for left knee instability, a rating in excess of 10 percent for left knee osteoarthritis post surgery, a rating in excess of 10 percent for left foot osteoarthritis with bunion deformity, and a TDIU are REMANDED to the AOJ.



FINDINGS OF FACT

1.  An unappealed November 2007 rating decision denied the Veteran service connection for a low back disability, including as secondary to right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals based, essentially, on the finding that there was no evidence that the Veteran's low back disability was incurred in or related to his service; or to the service-connected right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability.  The Veteran did not appeal that determination and it became final.  

2.  Evidence received since the November 2007 rating decision includes an opinion from a private chiropractor linking the Veteran's claimed low back disability to his service-connected right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability, which relates to an unestablished fact necessary to substantiate the claim of service connection for low back disability; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed December 2008 rating decision denied the Veteran service connection for bilateral hip disability, including as secondary to right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals based, essentially, on the finding that there was no evidence that the Veteran's bilateral hip disability was incurred in or related to his service; or to the service-connected right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability.  The Veteran did not appeal that determination and it became final.  

4.  Evidence received since the December 2008 rating decision includes an opinion from a private chiropractor linking the Veteran's claimed bilateral hip disability to his service-connected right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability, which relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hip disability; and raises a reasonable possibility of substantiating such claim.

5.  Competent medical evidence establishes that the Veteran's low back disability was caused by his service-connected right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability.

6.  Competent medical evidence establishes that the Veteran's bilateral hip disability was caused by his service-connected right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability.

7.  Competent medical evidence establishes that the Veteran's right knee disability was caused by his service-connected right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the November 2007 rating decision, and the matter of service connection for low back disability, including as secondary to right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the December 2008 rating decision, and the matter of service connection for bilateral hip disability, including as secondary to right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, service connection for low back disability, including as secondary to right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability is warranted.  38 U.S.C.A. §§ 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  Resolving reasonable doubt in favor of the Veteran, service connection for bilateral hip disability, including as secondary to right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability is warranted.  38 U.S.C.A. §§ 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

5.  Resolving reasonable doubt in favor of the Veteran, service connection for right knee disability is warranted.  38 U.S.C.A. §§ 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in this case.  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matters; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, in an April 2007 rating decision, the RO denied the Veteran's claims of service connection for low back and bilateral hip disabilities, both as secondary to the service-connected disability of right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability.  Prior to the expiration of the appeal period for those claims, the Veteran submitted additional information.  In November 2007, the RO readjudicated the claims and reopened them because the evidence received was considered new and material, but confirmed and continued the April 2007 denial of the claims because the evidence continued to show that low back and bilateral hip disabilities are not related to the service-connected right foot disability or caused or incurred by service (including within any applicable presumptive period).  The November 2007 rating decision is unappealed, and it is the last final decision in the matter with regard to the claimed low back disability.  In a December 2008 rating decision, the RO continued the denial of service connection for bilateral hip disability as secondary to right foot degenerative joint disease (DJD) with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability because no new and material evidence had been received.  The December 2008 rating decision is unappealed, and it is the last final decision in the matter with regard to the claimed bilateral hip disability.  No new and material evidence was received within a year of either the November 2007 or December 2008 rating decision.  Hence, new and material evidence is required to reopen such claims.  38 U.S.C.A. § 5108.

Evidence of record at the time of the last final November 2007 and December 2008 rating decisions included the Veteran's service treatment records (STRs), and a February 2007 VA examination of the joints wherein the examiner concluded that the Veteran's back and hip disabilities are not related to service or to his right foot disability.  The examiner noted no clinically significant changes in gait or stance at the time of the February 2007 VA examination.  The claims were previously denied based on finding that there was no evidence that the Veteran's low back and bilateral hip disabilities were incurred in or related to his service; or to the service-connected right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability.  For evidence to be new and material, it must relate to such unestablished fact.

Evidence received since the November 2007 and December 2008 rating decisions include a March 2012 statement from the Veteran's chiropractor, wherein she opines that it is "more likely than not" that the Veteran's bilateral foot and knee injury results in an antalgic gait that has contributed to his complaints of low back pain hand must raividencejury rto n the evidence r of 20 percentoot DJ[eteen suchovember  denia,Fr beme ofve beenmes ore pevere and loll fontinue to shdsuco 

4.Riewing the VAditional evidence isceived since the November 2007 and December 2008 rating decisions ithe Board winds that the neiropractor, mbertement frd matical opinion ise beicejuw and material,  The clinion is icate athat the Veteran's riaimed low back did bilateral hip disabilities are nore likely the to ses service-connected right foot DJsability.  The  requtes to an unestablished fact necessary to substantiate the claim. s.See Shade v24 Vet. App. 110 ( Accordingly, the Board conds that thedence received since the November 2007 and December 2008 rating decisions include asvidence that th belcejuw and material, and that the Boaims of service connection for low back and bilateral hip disabilities, ay be reopened.  38
Service connection 
Service connection may be granted for a disability resulting from diaisease or injury incurred in or aggravated by service.  38e 38 U.S.C.A. §§ 131; 38 C.F.R. 
3.303(a).  SeTsubstantiate thclaim of service connection fthere isst be isidence of re) thcurrent disability fo(f whenh shovice connection maisought a)(2) in-srrence or aggravation of a disease or injury; n service. and (3) a causal rennection matween the cusease or injury; n service. nd the anrrent disability f.See Shadden v. Principi, 381 F.3d 1163, Fed. Cir. 2004).  
DOCisder afindr dengnosed after discharge why be grovice connectio in fll ree evidence cincluding asrtinent toovice cocords, trtablishes that the diseader ans incurred in service.  38 C.F.R. § 3.303(d). ;ompeen . Brown, 103F.3d 132039104 F Fed. Cir. 2094 t  
DOCtake conhrocalisabilities, a(tonclude a Mhritis w)hy be grovice connectio in iseresumptive pesis of flmaficted thea rampensatie doueeemeithin a yeecifica priiod fo thee ofllowing acscharge whom diaive duty fr(e year ofr a dhritis w) 38 U.S.C.A. § 51 131;738 C.F.R. §§ 3.107, 3.309 (.
Service connection may be grtablished fa isercondary tosis for thaisability ther th beproximely dev to s,he results.o t,r aggravated by seaervice-connected disabse or injury; .8 C.F.R. § 3.30310).  SeEablishedg service. onnection ma isercondary tosis foquires co) thmpetent evidence sh(medical opagnosis o)f clarent dinhrocalisabilitie (2) inidence of a curvice-connected disability oand (3) a mpetent evidence shat the Boarent disability fos inther th) asused by hi in) (2gravated by seaervice-connected disability.  In d.;ervell n v. Prown, 10Vet. App. 1743(1999)5) ( v.bce   
DOLaevidence - y be grmpetent evidence shaortablishedn-srrence o.See ShDadenn to Shinseki, 245 F.3d  13781 Fed. Cir. 2004)9  SeLaevidence - n be nempetent evd sublicient deaortablishedndiagnosis of biaonducion toen co) thculayiios maisompetent evtoncntify ant medical evnducion t, ( .g.a rabron lessg an) ine lastyiios maisoports,g a lontestmrtsanes manical opagnosis o,r ag) a styestingmo discribesg ser  denia, the time ofpportina lowar discnosis of seaenical opprofeion o.  However, incpetent medical evidence es new ssary toereinhe denirmination duest an maisoe yequiresg sedical evknowledgo.SeJd sreau. Nicholson, 21492.3d 1378,(Fed. Cir. 2011).   A
DOCpetent medical evidence esans exidence esovided an seaeiios mawhoaisoqualied the rgh theducion, to raing w,r agpedirice shaoroerenanical opagnosis, boatements e,r aginions a Competent medical evidence esy also beans tatements exnteveyg sernd nonical opprcipi,l found in hinical opeatmeis.  Inmpetent medical evidence esy also beclude a atements exnteined th audithoritive haitteg s boah unamanical opd subent dican dhricleand reopbser relartina  analysises 38 C.F.R. § 3.156(9)(2)1) Inmpetent melaevidence - yns exy evidence - t relairesg seat the Boopriont tove beecifializ eviducion, to raing w,r agpedirice s

The Veteran reaims ofrvice connection for low back a,ilateral hip did right knee pasabilities, bo secondary to ris service-connected right foot DJsability.  
Histoervice treatment records (Sow th March 2078 tthe Veteran suw secoewith thmplaints of low back pain h InOma bjeive duamination to re was no evnt r ans of 10e basick The audssessnt witamaniangeal opck pain h Instoebruary 2081.  Rartinf 10dical CeEmination toatoovpation ofows, ow b exameatmies, bosnes nd other rest culosly el dire no pal he claiical evaluation o 

In a NApril 2081.2ost frvice trecifialr athoditicxamination, heitas no ed the Veteran had riaeceiv melt foooral syacture o The auagnosis o,r partinent tortme,as nostory an lowt foooral syacture o (mor livehicleiaiccntif,une 199081

At ebruary 2007 VA examinat concluded that the Veteran's back and hip disabilities are not related to service or to his right foot disability.  The examiner noted no clinically significant changes in gait or stance at the time of the February 2007 VA examination.  Th
At ebruary 2007 9r athoditicxnsidts.ave duamination tolartinnclude asvx-raevnding th the lasumb ofsnes n thmoratiotrecdarylis ofanges and ranond reoptrosteds t matting,l evels s,steoarthritis wianges inst feor toelents e,rmilsubeostis ofd otheoarningwithint practure o ThItlso beows, oagnosis, n thacture odowt foooruwith regadual dinhrocaliee pain fod otsumb ofs rain A cuy 2013 9r ex athoditicxrgery, oted eows, oaostory an loteoarthritis wi the laee psfllowing acORIF [en sudundion mai ranl evfixion t]f biaowt foooruwiacture o ny years andgo Henchmplaintsedf biaonduantia,ev  reachin the Naee psbosrgeptancbsg sein foth thmlimbg any subateltg.  SeX-rae(Sow thnarring ac the lanica evint dispacewi the laee ps, ry pimilsuthritis o The eximessingosuw sers  on eoarthritis wi the lalateral knee o

NeAAugust 2008.9r exil ma case not r eows, omplaints of lotting,l eint diin h Insead riaelotf proofe dmwith bus rip ds Insead rinhrocaliw back pain haacrosthe las b exck path bu read must to begro or agw b exameatmies,  SeX-rae(S the lap dseows, mayilsugenerative joanges in bilo bus p  SeX-rae(S the lasumb ofsnes nows, mayinil heava a 1nd ranosteds t ma thL5e clS1nd matilsuL5-S1nschaispacehnarring a The audssessnt wwere inlateral knee osst frEuflexxanjurtion fthw back pain hathint prad mcul ofs  denia,nd loll foref to re athoditicxr his p 


Aeptember 2009 ra ex athoditicxrgery, onsidts.olartinnows, oe Veteran suw secoewir any valuation of thachg basateral hip did riw back pain haat has lolorsed thFr bem last firee opars a Inseaeltbuted  oe Vein haaa ramruedn-sry; n the recht foot di ha9080hat low to seee ossofe dmw/it orsues that woocrred inava uly on r bem laars anat new baafct ors rip dsnd baseck ThHwas noaaniangealy theva a d conant relorkhe to see las  serntidg any sulietg seat thamicerbad  oe Vein h Insead rit haveany isfpal hephysal oper rapyr injurtion fso his rip did rick pat cove hisadnjurtion fsor his faee o
SeX-rae(Sow t mayilsugenerative joanges in bilo bus p  SeT samecroityacoints whee no pal h Insead riaenegive jolateral knee ossirics The audssessnt witamasumb ofsnes statesis o

At erch 2012 stivate chiropractoralyeatment recortinn ed the Veteran havisid the claropractoralyoice (R biD 20Fles us habruary 2007 str thainsidts.aveoh Instoearoefomplaints ofee now back pain hand must raividencejury rtohe evidence r of 2id right knee pain h Insealated to t he habliced ne initry; nring thmity.y 20rvice incuay 1981.0oen co freqture odos fat, 2nd and 3rd metatarsals encn in bis right foot d;ince the  thee ofv gent ord the anbalce of ths right foot dis been advfcted a,esulting fr an antalgic gait t Insealartin to t he has been in renduantiaain for maveral prars anat ne warorseath buwalkg any erntidg an greeltg.  uprom diaiseed tost ion.  Th
AtD 20Fles usted that the Veteran hawalk with pr antalgic gait th haat ha"[h] eveafso hie last fo heldawalkrtolietshs right foot did has yeteral foot anfle noidencetn the evght foot d  Seercentoot DJ[et"[i]ne waso beidencetthat ths serho are nororon the meteral foaect to the lapes v.he evidenly  Seerceines dhat it is "more likely than not" that the Veteran's bievious evatemen-sry; n t thsultin th audantalgic gait ths contributed to his complaints of low back pain hand must raividencejury rtohe evidence r of 2id right knee pain h Inser rional Geor the chinion is s DJ[et"[r]pbser re icate athat thdividual us [ah unamae Veteran's]ith pr  varic of ri-sry;s werl fovelopinudantalgic gait the to see laft the  the Vyre nos t tt to thputo toottcpreviuesren the me-sry; sincdof the Febodynd loll forhort the cuit or haat hancdof thlimitreviuesre A ctindr deese exanges ine nosubtl anhever, namaee ofgo ar, the ROdividual unll fopedirice sh initeases r parf 2idshe denivmust toom diai pal heit orused sdditional sertrs thaohe Febody The  reveadso examicerbadn of the oneginal Ju-sry; in an ition to reeating a re perviuesreny subtrs th the samnes nd other reints whveadg seafurther as-sry;s w  Seercentoot DJ[et hiseaginions ,his apiwhat comt frkely thocrred inithe Veteran's ast ttion o 
At erc2013, tatement of the cateran's bievate chphysali, seD 20Worrich,oted that the Veteran had been inder 38s case nosce thril 2011 3or maveraleack pain hasues thd lolacurrently oning greatme for a sumb ofad mculopath insumb ofschaisabse ord otheoarthritis wi the laght knee p These masabilities aruse noh to reve hilimit mayolity, inlietg sers ibucons, VAd hases unappe to aps or stancefor a so asrtiio of VAee o Deg 20Worricheines dhat it is "more likely than not" that the Veteran's biarent di-sry;s wee reduted to the seeqture odoot dishabliced neithe VeArmon wh a dhnd iny 1981.0ocause no"[d] to sears an thain d neniangealshe has nobtrs t the c or er assaseshveadg seafugnificant chin hasues thd lopathology  
At ebruary 200714tatement of thJ.N., ctineca prihysali, 'sssistancet,otes that the Veteran has maen ins capatnt desce thbruary 200713 Insead sroofe dmwith bus right kny sult foot o,eft knee o,id riw b exck patnh she reduted to thrvice insability and th-sry; nacired toring ths service co the matity.y 2.SeJ.N.oted that the Veteran had becoewidiiced  dispifialisfor leah un-sry;s wincluding asD 20Worrich,od the anspifialisfandgemeithineJ.N. assertssnt wiat ths se-sry;s wee reovice cocoted t Forther a,eJ.N.oste athat the to ses se-sry;s wine Veteran in unappe to aplorkh noaaniangeal

The Veteran re service-connectedn for right knot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability.  FoHcontents that thovice connection maisorranted. or his faaimed low back d,ilateral hip did right knee pasabilities, n the basis that the V masabilities are reovndary to ris service-connected right foot DJsability.  Insead srnsideatesy onlartin toin ha the las back d,ip dsnd baght knee p Thesevidence of record atclude asvx-raevnding tof lowumb ofschaisabse o,ayilsugenerative joanges in bilo bus p nd bars  on eoarthritis wi the lalateral knee o
 

The B are deree opcpetent medical evinions ar record at t thsule the clteran's biarent dis back d,ip dsnd b/ right knee disability s to nos service-connected right foot DJsability.  InOs noucheinesn maisoom diD 20Fles u,awhoainssenticceines dhat it is "mre likely than not" hat the Veteran's biarent diw back d,ilateral hip did right knee pasabilities, narehe results.o tos service-connected right foot DJsability.  In addition t,eg 20Worricheines dhat it is "mre likely than not" hat the Veteran's biarent diwumb ofschaisabse ord otheoarthritis wi the laght knee p  requtes to the seeqture odoot dishabliced neithe VeArmon[rvice-connected right foot DJsability. ] SeLasy, thJ.N.olated to tVeteran's back ansability to his service-connected riot di hry; .8he Board finds thes the V mainions are adoofeave duadence es this matter f;idshe dexpressed difatityaty Adth the duteran's heatory and barxaintsedfher rional Geor the chinion i These mainions argarding a e evionalogyo tos sew back d,ilateral hip did right knee paa pertisuase d Whene ine ev07 VA extical opinion isisvidence shaore contenra, a rthe  thee oft Veteran did not apve hiy isit oroofe dmw,o heldaes not w.

4.Rilving rey isasonable doubt in fae duteran's hevor othe Board conds that th is "mown inat the Veteran had bew back d,ilateral hip did right knee pasabilities, nat all adoofximely dev to ses service-connected right foot DJsability.  The ed re t,he requirements ofr exaablishedg service. onnection mar leah unsabilities are nored;invice connection for low back a,ilateral hip did right knee pasabilities, s warranted.  

ORDER

SeT claim of service connection for lowumb ofschaisabse o,acluding as secondary to right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability is waopened. and (3rvice connection for lowumb ofschaisabse os wagnted.  

T claim of service connection for logenerative joanges in bilo bus p ,acluding as secondary to right foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals disability is waopened. and (3rvice connection for logenerative joanges in bilo bus p n wagnted.  

rvice connection for riheoarthritis wi the laght knee p  regnted.  38

REASNDED
4.Rirding a e evteran's service tonnected rift knee ossabilities, a(ft knee instability, a  percent fosabillg w,ry sult foee osteoarthritis post surgery, a  percent fosabillg w)eldawasast fiaminer an se exiAugust 2008.9 Thesevidence of icate athat thnce the Nogust 2008.9r examination, he hader 3wt evdotal diee paa ritipst f(TDIKA)xiAugust 200814 In adgust 2014 anrd specdaree the Noteran's attorney submitted wre foreowing acom diD 20Dwy, as nx athoditicxrgeryon:
4.[T Veteran's]id been inder 38mcase nor many agent of thts -abigeiheoarthritis wi th  revefknee p ThHhader 3wt evvefkntal diee paa ritipst f(Toadgust 2012,014 a,fter diils g acnsidvicive jony agent o.. 

Ge jinat the Veidence shows, he Veteran hader 3wt evdoIKAa the last knee o,id  er as examination of new ssary to prevodi  onsertsshe Boarent diveraly of the idisability.  The Veteran d attorney sus a drguot DJ[et hight of the foIKAae Veteran's lowt foee osrrantedsh initeases dating de pr10percent foder 38DgnosisralyCode 5055or ma1ear ofr owing acilainntadn of the onevoeds t m.8he Board fites that the idiDgnosisralyCode es noovide rer thai10percent foting d, efctede joe dene th the onrgery, a tnh sh to bemenn hasn efctedor ma1ear ofr owing ace onrgery,  (ter die ROdiial ragntedf biao1-mtenhntal diting desistgn unler 38 C.F.R. § 3.4.30fr owing achospil disabarge w) Thereafter, the Vegadual disability mayt be ise oluatio.  38Aeforther a,es apporney at rguoshat the requirement ofr the chIKAa waopectede jo the oniteases r paveraly of the last knee oo aplrantedoaostgher rion prejr to the exgust 2012,014 anrgeral opprocede o The uithe Board winds that thaeviewedi the lagord atcnew ssary to prasctake coe servraly of the lateran's lowt foee osejr to the exgust 2012,014 and a Fnxamination of new ssary to prnirminatehe Vegadual disability mar owing ace onpiration of the ap1-ar ofr owing ace onIKAagust 2012,014 a 38Aitional slyhe Veteran subuld be rege jin opinrtunitieto substmitrditional evidence isows,g ace onpitt of thsability of rie last knee oolo buejr to thd sublbsuest to thisedgust 2014 anrgery.

7.Rirding a e evteran's service tonnected rilateral foot ansabilities, a(ght foot DJD with hallux valgus post fracture of the 1st, 2nd and 3rd metatarsals, an2percent fosabillg w,ry sult foot osteoarthritis with bunion deformity, an percent fosabillg w)eT lagord atows, oe Veteran suw sest fiaminer an se exiAugust 2008.9ith regard to ths service-connected risabilities, n the fore. Aphe Veteran d attorney suted th( higeers ardan th aurc2013,1nd Mateh 2012 5)hat ths service-connected risabilities, nsadnjueases da paveraly o Whene inauw anamination of new relaires sincly wicause no the foee ofich has bepaed dince the Nost fiaminerion of(gust 2008.9)VA a atnerallyounsel
as be icate athat alluw anamination of nepropriate anen coere is noais icate n of thanniteases r paveraly ofnce the Nost fiaminerion o See Gonre v. PrD 3wsta, 24Vet. App. 120,11999)1);A aOPGCPREC1-27951999)5);ervelso beSnliced. PrGer 2an pet. App. 174 (VC99)7)h(meteran re setitled to prluw an examination ofereinhe d is noidence shat the Boaducion tos belorsed thnce the Nost fiaminerion o) The ed re t,hluw an examination of new ed to thnirminatehe Vearent diveraly of the evteran's service tonnected risabilities, n the fore. A

Ge jinateagntedf binvice connection for low back a,ilateral hip did right knee pasabilities, s this macision, and the matical opatements exgarding a s se-sility to hilorkh noaaniangealue to service-connected disabilities. the record diso beises a e issue of whtitlement to a raIU a See GoRe co Shinseki, 24 2et. App. 174472003)9).8he Board fiy not berertiohclaim ofr thaiIU arthint proprducg evidence that, oe Veteran sun bercermitilorkhat, owld beoprduceublicient dece es o be neher than thm rgal.  
Ier  a,e a atty to assist faquires coat VA haobtf 2id uamination to ratncludes an opequatelypinion is the finunconal evlimitaon fsoused by hie evteran's service tonnected risabilities,  Forrabaia. Prown, 10Vet. App. 17294VC99)4).8e ed re t,h tolany dthe RO coll fobeequested a  re btf 2idxtical opinion isat allddssed she finunconal evlimitaon fsoused by hie evteran's service tonnected risabilities,  
At erch 2012 5ating decision denied thtitlement to a raIU a Se adptember 200915ine Veteran infil a Botice of disagreement is thisednial of the clIU arting d.8he Bo cos not beyeorsues a Boatement of the case wh(SOC)llddssedg a e  apiwes  See GoManlce en. West, 2112et. App. 172 C.C99)9).8hwever, in Maght of the folding th MaRe c,his matter fo caparof the casrent dipeal ped loll fobellddssed neithe VeSSOC 
At ordingly, the Boce os waMANDED tor the chr owing acaconal:
4.(Plses rted ,his appeal. as been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38Exditid rin td g ac foquirted a.)
1.  NeT AOJ.ubuld besisocte aneh the ducord dicini, n the fomplaie chiiical evrords of VAl ret prntidg an treatment ine Veteran had beceived sir his farvice-connected disabilities. thcluding ass fare. ry sult foee ossabilities,  
At2 NeT AOJ.ubuld be btf 2ie appeapriate anlevais thaprevoce of trd lopvate chrords of VAck d,ip d,are. ry suee oo atment ine aine Veteran had beceived sisce thrust 2008.9, tonclude a:
4.a.ll reeatment records (Svelopin neithnnection foth bus rilt foee osIKAa adgust 2014 athcluding asrgeral opd lopteo-rgeral opeatment records (and (
b.Al ret prntidg aneatment records (Som Marc adSeat. rdical C21151,1nrc adSe., # 3, Lytl anTX  78052and (
c.Al ret prntidg aneatment records (Som MaD 20Curs wand (3
d.Al ret prntidg aneatment records (Som MaD 20Scott0Worrich,oCsidts.an in anPc addicalate, 5368orred ricksbger Rd., Bldd.8C, Suid  210, SNAprntoon anTX  78229 

In fey isah uncords (Se nocntify i by hie evteran'snd have hit been preseously de btf 2 and all nor d in be neunavaateble,he Veteran subuld be re beclrmit, and itt baon fsoathaohe Feunavaatebity of subs uncords (Se allthaohe Feter mptmattdof th btf 2ie apckeunts e,rbuld be rettdof 2ie apcord.  SeA summ shevaatebleelartina buld be resisocte adneh the ducord d

3.  ReT AOJ.ubuld beschedulsh inpeapriate an examination ofeh pr  tical opinion isathnirminate:
4.a.le casrent divels f binvraly of the evrvice tonnected rilateral foot any sult foee ossabilities, and (

b.Ae finunconal evlimitaon fsoused by his service-connected risabilities, n(w back a,ilateral hip drtohe evidencee ps, lateral foot. ,pd subealeft knee o)
 

The Becord, recluding as icinof the idilany dthyt be isttdofevaateblee the expiiner nor rigiewediithnnection foth bue expiinerion o SeA su icate athaesna buld be readucued a,ed the malartina  fey isah unstingea buld be rece errtsan th a the expiinerion tolartinn be nesisocte adneh the ducord d
 

The Bepiiner noyt berxaintshe ducional Geor thl retnions a 
4.  ReT AOJ.ubuld beth sudu-judicated he Boaims oftonclude a nsideration on whtitlement to a IU are the maovideons of th C.F.R. § 3.4.71a,8DgnosisralyCode 5055oth regadct to thlt foee osIKA Se fey issue ofmenn hsenied t,he AOJ.ubuld besue of inpeapriate anpporment t foSOCSe allffd at tevteran'snd hav apporney ate chinrtunitieto suspecdar The claes rbuld beth subeequturn to the Board, anifn or ad, inr thrther asgiewed 

T clpeallinntad bee laght kn substmitrditional evidence isd all gumcetn the evtters; he Board wid beceny d.  38K prcherslyky. West, 2112et. App. 17369.C99)9).

T c claims, hyt be islffd aebarxaetionausneatment r The cllawaquires coat VAl reaims oftt all adceny d. y hie evard win thlitional evvelopinmcetn rr er assropriate andion mayt be isn td  th audanrxaetionausnny r n 38e 38 U.S.C.A. §§ 5108.9B710512eest 2014); 



FI
______________________________________________
M.8C. GRAHAMVeterans ClLawaJuds anard wi VA erans C'ppeals f
FI
Dvpattnt of thterans ClAffairf
FI